127 T.C. No. 2



                UNITED STATES TAX COURT



          DAVID BRUCE BILLINGS, Petitioner v.
     COMMISSIONER OF INTERNAL REVENUE, Respondent


Docket No. 6148-03.                    Filed July 25, 2006.

     P’s wife did not report embezzlement income on their
joint 1999 return. After she was caught, P and she filed an
amended tax return that reported the embezzlement income. P
then applied for relief from joint and several liability
under IRC sec. 6015(f). The Commissioner issued a notice of
determination denying his request, and P filed a petition
under sec. 6015(e) to review the Commissioner’s
determination. P and R stipulated that no relief is
available under IRC sec. 6015(b) and (c). Held: Upon
reconsideration, we no longer adhere to our prior holding
that sec. 6015(e) gives us jurisdiction over such
nondeficiency stand-alone petitions. Ewing v. Commissioner,
118 T.C. 494 (2002), revd. 439 F.3d 1009 (9th Cir. 2006), no
longer followed.

Patrick Wiesner, for petitioner.

Vicki L. Miller, for respondent.
                               - 2 -

                              OPINION

     HOLMES, Judge:   In 1999, Rosalee Billings began embezzling

money from her employer.   She kept her husband in the dark about

her embezzlement and didn’t report the ill-gotten income on their

joint return.   After she was caught in 2000, she confessed her

theft to him, and together they signed an amended joint return

that reported the stolen income and showed a hefty increase in

the tax owed.   He asked the Commissioner to be relieved of joint

liability for the increased tax, but his request was refused

because he knew about the embezzled income when he signed the

amended return, and also knew that the increased tax shown on

that amended return was not going to be paid.

     Billings began his case in our Court by filing a

“nondeficiency stand-alone” petition--“nondeficiency” because the

IRS accepted his amended return as filed and asserted no

deficiency against him, and “stand-alone” because his claim for

innocent spouse relief was made under section 6015 and not as

part of a deficiency action or in response to an IRS decision to

begin collecting his tax debt through liens or levies.   The

particular part of section 6015 under which he seeks relief is

section 6015(f).1   This subsection is the only one available to

spouses against whom the IRS has not asserted a deficiency.        In



     1
       Section references are to the Internal Revenue Code; Rule
references are to the Tax Court Rules of Practice and Procedure.
                               - 3 -

Ewing v. Commissioner, 118 T.C. 494 (2002) (Ewing I),2 we held

that the Tax Court had jurisdiction over nondeficiency stand-

alone petitions like Billings’s.   The Ninth Circuit has now

reversed us, Commissioner v. Ewing, 439 F.3d 1009 (9th Cir.

2006), revg. Ewing I, 118 T.C. 494, vacating 122 T.C. 32 (2004);

the Eighth Circuit has adopted the Ninth Circuit’s position,

Bartman v. Commissioner, 446 F.3d 785, 787 (8th Cir. 2006), affg.

in part, vacating in part T.C. Memo. 2004-93; and the Second

Circuit has questioned our decision, see Maier v. Commissioner,

360 F.3d 361, 363 n.1 (2d Cir. 2004), affg. 119 T.C. 267 (2002).

     Billings's case is one of the large number of nondeficiency

stand-alone cases that began accumulating on our docket while

Ewing I was on appeal.   We now revisit the question of whether we

have jurisdiction to review the Commissioner's decisions to deny

relief under section 6015(f) when there is no deficiency but tax

went unpaid.

                            Background

     David Billings was well into a 30-year career at General

Motors when he married Rosalee in 1996.   Rosalee herself was a

payroll clerk at South Kansas City Electric Company.   The

Billingses kept two checking accounts, and while both were



     2
       There is yet another Opinion in this case--Ewing v.
Commissioner, 122 T.C. 32 (2004)--but it dealt with our power to
consider evidence outside the administrative record in reviewing
the Commissioner's decisions.
                                 - 4 -

jointly held, David and Rosalee each kept almost exclusive

control over one of them.   In 1999, Rosalee began to transfer

money from the Electric Company’s payroll account into the

checking account that she controlled and into which she had her

own pay directly deposited.

     Rosalee kept her embezzlement secret from her husband and

she did not report on their 1999 return the nearly $40,000 that

she had stolen.    The Electric Company discovered the embezzlement

in December 2000, fired her, and then notified the authorities.

She told her husband what she had done and hired a lawyer,

Patrick Wiesner.   (Wiesner also represented David in this case

and before the IRS.)

     In his capacity as Rosalee’s lawyer, Wiesner advised her to

report the embezzlement income to the IRS on an amended return.

He told her that if she did, a sentencing judge would probably be

more lenient and might even depart from the U.S. Sentencing

Guidelines.   But section 1.6013-1(a)(1) of the income tax

regulations created a problem.    It prohibits spouses who have

already filed a joint return for a particular year from filing

amended returns changing their status to married-filing-

separately once the deadline to file returns has passed.     The due

date for the Billingses’ 1999 tax year--April 15, 2000--was long

past, and so Wiesner told David (whether in Wiesner’s capacity as

Rosalee’s lawyer or as David’s is unclear) that David also had to
                               - 5 -

sign the amended return, or risk having his wife face a longer

sentence in a more unpleasant facility.   On March 19, 2001, David

signed the amended return.

     That return included as taxable income the nearly $40,000

that Rosalee had embezzled in 1999.    It also showed an increase

in tax of over $16,000.   When David signed the amended return, he

knew that neither he nor his wife expected to be able to pay the

increased tax.   Wiesner, however, suggested that David himself

might avoid liability for the extra tax by filing for innocent

spouse relief under section 6015.   He even filled out the

required IRS form and had David sign it together with the amended

return.   The Billingses sent that form to the IRS, but it was

never processed.

     As the Billingses feared, Rosalee's embezzlement led to a

criminal charge--one count of wire fraud.   Less than a month

later, in November 2001, she pleaded guilty.   Her sentence

apparently reflected a downward departure for acceptance of

responsibility, though the probation officer who wrote the

sentencing report did not mention that the Billingses had filed

an amended return.3

     3
       David argues that it was filing the amended return that
led Rosalee to be sentenced to less than a year, which qualified
her for residence in a halfway house rather than imprisonment.
Although filing the amended return may well be one form of
accepting responsibility, we found nothing in sentencing
guideline precedents that suggests it was the only or most
                                                   (continued...)
                                - 6 -

     In 2002, the Billingses filed for bankruptcy and received a

discharge, which of course did not affect Rosalee’s obligation to

repay the money she’d embezzled or her own liability for the

unpaid 1999 taxes.   11 U.S.C. secs. 523(a)(1), 507(a)(8) (2000).

David retired from GM in 2003 and began collecting a pension,

though he continues to work two other jobs.   He and his wife have

filed timely tax returns for later years as they came due.

     As the IRS had not processed David’s original request for

relief, he filed another one.   In November 2002, the IRS denied

his request for relief based on “all the facts and

circumstances,” but particularly because:

          you failed to establish that it was
          reasonable for you to believe the tax
          liability was paid or was going to be paid
          at the time you signed the amended return.

David appealed, and the IRS issued its final determination, again

denying him relief because he did not believe when he signed the

amended return that the tax would be paid.

     The Commissioner argues:

          Instead of filing an amended return, [Rosalee]
          could have contacted respondent and informed
          him of the unreported embezzlement income.
          Once informed, respondent could have proceeded
          with examination procedures and [Rosalee] could
          have agreed to respondent’s determination of
          additional tax.


     3
      (...continued)
persuasive form. We also note that the Billingses made these
decisions in late 2000, long before the Supreme Court held the
guidelines to be merely advisory. See United States v. Booker,
543 U.S. 220 (2005).
                                - 7 -

Resp. Br. at 30.   This would have led to the determination of a

deficiency and presumably allowed David to file a petition

seeking relief under a different part of section 6015.   See,

e.g., Haltom v. Commissioner, T.C. Memo. 2005-209.

      Even under section 6015(f), Billings’s position is not a

weak one.   In Rosenthal v. Commissioner, T.C. Memo. 2004-89, the

petitioner was a widow who also had no knowledge of omitted

income (in her case, an unreported IRA distribution to her late

husband) when she signed the original return, but did know about

it when she signed the amended return that corrected that

omission.    We found that the Commissioner had abused his

discretion by not giving her innocent spouse relief:

            It is unpersuasive to argue, as does
            respondent, that petitioner’s voluntary
            filing of an amended 1996 return and her
            attendant payment of the delinquent taxes
            attributable to the omission of income
            from the original 1996 return militate
            against equitable relief simply because
            she had to have known of the omission
            before she filed the amended return and
            made the payment.

Id.

      Before this case was tried, Billings and the Commissioner

fully stipulated the facts under Rule 122.   Billings was a

resident of Kansas when he filed his petition, which means an

appeal lies to the Tenth Circuit unless the parties stipulate

differently.
                                - 8 -

                              Discussion

     A married couple can choose to file their Federal tax return

jointly, but if they do, both are then responsible for the

return’s accuracy and both are jointly and severally liable for

the entire tax due.   Sec. 6013(d)(3); Butler v. Commissioner, 114
T.C. 276, 282 (2000).   This can lead to harsh results, especially

when one spouse hides information from the other, so Congress

enacted section 6015, which directs the Commissioner to relieve

qualifying “innocent spouses” from that liability.      Sec. 6015(a).

An innocent spouse may seek either (1) relief from liability

under section 6015(b) if he can show that he was justifiably

ignorant of unreported income or inflated deductions, or (2) have

his tax liability allocated between himself and an estranged or

former spouse under section 6015(c).       Billings, however, looks to

section 6015(f) for relief.    Subsection (f) relief is available

only to a spouse who is ineligible for relief under subsections

(b) and (c) and who shows that "taking into account all the facts

and circumstances, it is inequitable to hold [him] liable for any

unpaid tax or any deficiency (or any portion of either).”

      Billings and the Commissioner stipulated that he did not

qualify for relief under either section 6015(b) or (c) because no

deficiency was ever asserted against him and his wife.      They were

right to do so, because both those subsections require a

deficiency as a condition of relief.       See, e.g., Block v.
                                - 9 -

Commissioner, 120 T.C. 62, 66 (2003).    Understanding why the

Billingses owed tax but had no “deficiency” after they filed

their amended return requires a bit of explanation:      Section

6211(a) defines a “deficiency” as the “amount by which the tax

imposed * * * exceeds * * * the amount shown as the tax by the

taxpayer upon his return.”    (Emphasis added.)     The Code itself

doesn’t tell us what effect the filing of an amended return has,

but the related regulation does.   It states that “[a]ny amount

shown as additional tax on an ‘amended return’ * * * filed after

the due date of the return, shall be treated as an amount shown

by the taxpayer ‘upon his return’ for purposes of computing the

amount of the deficiency.”    Sec. 301.6211-1(a), Proced. & Admin.

Regs.    Because the Billingses’ amended 1999 return was filed well

after April 15, 2000, and the Commissioner accepted that return,

the increase in tax that it showed has to be treated as an amount

shown on their return.

     That left Billings able to look only to subsection (f) for

relief, and when the Commissioner denied it to him, left him with

the problem of where to seek judicial review.     He filed in our

Court and, under our decision in Ewing I, he was right to do so

because we had held that section 6015(e) gave us jurisdiction to

grant (f) relief in nondeficiency stand-alone cases like his.

        Ewing I in turn built on two other cases.    The first was

Butler, where we had to decide whether we had jurisdiction to
                               - 10 -

review the Commissioner's decision to deny 6015(f) relief when a

taxpayer filed a petition to redetermine a deficiency asserted

against her.   We concluded that we did, because we had for a very

long time treated claims for innocent spouse relief under old

section 6013(e), Act of Jan. 12, 1971, Pub. L. 91-679, 84 Stat.

2063, 2063-2064, repealed by Internal Revenue Service

Restructuring and Reform Act of 1998, Pub. L. 105-206, sec.

3201(e)(1), 112 Stat. 685, 740 (1998), as "affirmative defenses"

to the Commissioner's deficiency determination.    Butler, 114 T.C.

at 287-288.    This followed logically from our general rule that a

petition to redetermine a deficiency gives us jurisdiction over

the entire deficiency and not just the particular items listed in

the notice of deficiency.

     So unless there had been some change in the law, a taxpayer

challenging a notice of deficiency could, after enactment of

section 6015, continue to argue that he was an innocent spouse.

What made Butler notable is that the Commissioner argued that

section 6015(e)4 was precisely such a change in the law--that


     4
       Sec. 6015(e) (as before the 2000 amendment):
     SEC. 6015(e). Petition for Review by Tax Court.--

               (1) In general.--In the case of an
          individual who elects to have subsection (b)
          or (c) apply--

                      (A) In general.--The individual
                 may petition the Tax Court (and the Tax
                 Court shall have jurisdiction) to
                                                     (continued...)
                               - 11 -

this new section whose words seemed on their face to expand our

jurisdiction had an esoteric meaning that shrank it instead.     We

disagreed, looking instead at the class of those covered by the

language of the section--individuals who elect to have subsection

(b) or (c) apply--and finding nothing in either section 6015(e)'s

language or its legislative history "that precludes our review of

the Commissioner's denial of equitable relief pursuant to section

6015(f) where the taxpayer has made the requisite election for

relief pursuant to section 6015(b) or (c)."     Butler, 114 T.C.
290.

       Just a short time later, we decided Fernandez v.

Commissioner, 114 T.C. 324 (2000).      Fernandez, unlike Butler, was

a "stand-alone" case; i.e., one in which the claim for innocent

spouse relief was not raised as a defense to a deficiency but by

itself.5   In Fernandez, we held that section 6015(e) also gave us

jurisdiction over a stand-alone petition to review the

Commissioner's denial of relief under section 6015(f):

                 We first look to the prefatory language
            contained in section 6015(e)(1) which states:
            "in the case of an individual who elects to
            have subsection (b) or (c) apply." We
            conclude that this language does not contain


       4
        (...continued)
                 determine the appropriate relief
                 available to the individual under this
                 section if such petition is filed * * *
       5
       The Commissioner actually had asserted a deficiency
against Fernandez, though our opinion in the case wasn’t clear on
the point. See Ewing I, 118 T.C. 500.
                              - 12 -

          words of limitation that confine our
          jurisdiction to review of an election under
          subsections (b) and/or (c), as respondent
          contends. Rather, we understand this
          language to encompass the procedural
          requirement applicable to all joint filers
          seeking innocent spouse relief and,
          therefore, states the prerequisite to seeking
          our review of such relief.

Id. at 330.6

     We reasoned that section 6015(e)'s jurisdictional grant to

determine "the appropriate relief available to the individual

under this section" meant that we could grant relief to a

deserving individual under any part of "this section"--meaning

relief under subsection (b), (c), or (f)--because the word

"section" includes all subsections.    Id. at 331.

     The problem we faced in Ewing I is that Congress amended

section 6015(e) in 2000.   It now reads (emphases showing new

language):

     SEC. 6015(e). Petition for Review by Tax Court.

               (1) In general.--In the case of an
          individual against whom a deficiency has been
          asserted and who elects to have subsection
          (b) or (c) apply--

                    (A) In general.--In addition to
               any other remedy provided by law, the
               individual may petition the Tax Court
               (and the Tax Court shall have


     6
       The reference to “the procedural requirement applicable to
all joint filers seeking innocent spouse relief” alludes to
section 6015(f)(2), which establishes failure to win relief under
subsections (b) and (c) as a condition for relief under
subsection (f).
                        - 13 -

               jurisdiction) to determine the
               appropriate relief available to the
               individual under this section if such
               petition is filed--

And here our problem began, because it might seem that the

inclusion of the first new phrase was the inclusion of a new

condition--that an individual seeking innocent spouse relief must

show that the Commissioner is asserting a deficiency against him.

We raised the problem sua sponte in Ewing I, but both the

Commissioner and Ewing took the position that the amendment did

not deprive us of jurisdiction.   Ewing I, 118 T.C. 506.

     Given the difficulty of the issue, we analyzed the question

at length, reasoning that

          Equitable relief under section 6015(f) is,
          and always has been, available in
          nondeficiency situations. Under these
          circumstances, the amendment to section
          6015(e)(1) referring to situations where “a
          deficiency has been asserted" and the
          retention of the language in that same
          section giving us jurisdiction over "the
          appropriate relief available to the
          individual under this section" creates an
          ambiguity.

Id. at 504.

     Having found an ambiguity, we then consulted the legislative

history and found nothing

          indicating that the amendment of section
          6015(e) * * * was intended to eliminate our
          jurisdiction regarding claims for equitable
          relief under section 6015(f) over which we
          previously had jurisdiction. The stated
          purpose for inserting the language "against
          whom a deficiency has been asserted" into
          section 6015(e) was to clarify the proper
                                - 14 -

           time for a taxpayer to submit a request to
           the Commissioner for relief under section
           6015 regarding underreported taxes.

Id. at 505.

     On appeal, the Commissioner changed his mind about the

proper construction of the new language.   The Ninth Circuit

agreed with him (and the dissent in Ewing I) that the first step

in our reasoning--finding that the amendment to section 6015(e)

was ambiguous--violated "the basic principle of statutory

construction that ‘a statute ought, upon the whole, to be so

construed that, if it can be prevented, no clause, sentence, or

word shall be superfluous, void, or insignificant.'"      Ewing, 439
F.3d at 1014.   It concluded that “the Tax Court lacked

jurisdiction because no deficiency had been asserted.”       Id. at

1013.    In Bartman, the Eighth Circuit adopted the Ninth Circuit’s

holding, though in doing so, it may have been somewhat imprecise

in its use of the terms “assertion,” “determination”, and

“assessment” of a deficiency.    Id. at 787 (Tax Court has

jurisdiction over section 6015 petitions “only where a deficiency

has been asserted”); id. (Tax Court has no jurisdiction over

section 6015 petitions “where no deficiency has been determined

by the IRS”); id. at 788 (no Tax Court jurisdiction “because no

deficiency had been assessed against Bartman”).7

     7
       We construe Bartman’s holding to be the sentence “We agree
with the Ninth Circuit that the tax court lacks jurisdiction
                                                   (continued...)
                             - 15 -

     The opinions from the Eighth and Ninth Circuits create one

of the unique problems that our Court sometimes has to face--we

have always believed that Congress meant us to decide like cases

alike, no matter where in the nation they arose, so that our

precedents could be relied on by all taxpayers.   Appeals from our

decisions, though, go to twelve different circuit courts and so

we have often had to react to appellate reversal by only one of


     7
      (...continued)
under § 6015(e) unless a deficiency was asserted against the
individual petitioning for review,” Bartman, 446 F.3d at 787.
Future cases may well show that Congress meant to give us
jurisdiction when a deficiency was “asserted” because it wanted
to allow taxpayers to petition for relief well before the IRS
sends out a notice of deficiency or makes an assessment--perhaps
as soon as issuance of a revenue agent’s report, or some other
time during an examination, when the IRS first “states that
additional taxes may be owed.” H. Conf. Rept. 106-1033, 1023
(2000), 2000-3 C.B. 304, 353 (quoted in Ewing I, 118 T.C.
504).

     The terms “determination” and “assessment” are not
customarily regarded as synonyms in tax law. A “determination”
is the IRS’s final decision, see, e.g., secs. 6212(a),
6230(a)(3)(B). And an “assessment” is the specific procedure by
which the IRS officially records a liability, see sec. 6203,
triggering its power to collect taxes administratively. (The
Code generally bars the IRS from assessing taxes that are being
contested in our Court. See sec. 6213(a).)

     We note too that, although notices of deficiency establish
jurisdiction in most of our cases, see Bartman, 446 F.3d at 787,
Congress has given us jurisdiction over cases in which there need
be no deficiency--for example, review of the Commissioner’s
determinations after IRS collection due process hearings. Sec.
6330(d)(1). However, because there was no deficiency lurking in
this case at all, we need not decide whether an “assertion of
deficiency” is synonymous with a “notice of deficiency,” much
less an “assessment”, in defining the limits of our jurisdiction
under section 6015(e). See generally sec. 1.6015-5(b)(5), Income
Tax Regs.
                              - 16 -

them.   We concluded early on that, when that happens, we should

keep deciding cases as we think right.    Lawrence v. Commissioner,

27 T.C. 713, 717 (1957), revd. 258 F.2d 562 (9th Cir. 1958).    And

although we also recognize an exception to that rule--we won’t

follow our precedent in a case appealable to a circuit where we

would surely be reversed, see Lardas v. Commissioner, 99 T.C.
490, 495 (1992), explaining Golsen v. Commissioner, 54 T.C. 742

(1970), affd. 445 F.2d 985 (10th Cir. 1971)--we do not always

wait for the Supreme Court to restore consistency in construing

the Tax Code when one or more circuit courts disagree with us.

As we said nearly fifty years ago, we have “no desire to ignore

or lightly regard any decisions of those courts,” and have “not

infrequently * * * been persuaded by the reasoning of opinions of

those courts to change [our] views on various questions being

litigated.”   Lawrence, 27 T.C. 717.

     The opinions in Ewing I and Bartman change the judicial

landscape, see Robinson v. Commissioner, 119 T.C. 44, 51 (2002),

and so we now reconsider our earlier reading of section 6015(e).

In Ewing I, we thought that reading the key phrase in the

amendment--“In the case of an individual against whom a

deficiency has been asserted”--as limiting our jurisdiction made

little sense if the remaining language, as we had construed it in

Butler and Fernandez, continued to allow us to grant subsection

(f) relief.   This did not read the amendment entirely out of the
                                - 17 -

statute, but led us to view it (especially in light of its

legislative history) merely as a new timing requirement aimed at

limiting speculative claims for innocent spouse relief.     Cf.

Lamie v. United States Trustee, 540 U.S. 526, 534 (2004)

(cautioning against comparisons between amended statutes and

their predecessors to find ambiguity).

     After the opinions in Ewing I and Bartman, however, this

reading becomes problematic, particularly when we consider that

“deficiency” itself has a defined meaning--the amount by which

the tax imposed by the Internal Revenue Code exceeds the amount

reported on a return, including an amended return.     We now hold,

consistently with those opinions, that the phrase establishes a

condition precedent:     A petitioner in this Court who seeks

judicial review of a denial of relief must show that the

Commissioner asserts that he owes more in tax than reported on

his return.   By amending section 6015 the way it did, Congress

narrowed the class of individuals able to invoke our jurisdiction

under section 6015(e)(1)(A) to those “against whom a deficiency

has been asserted.”    We cannot fairly read Congress’s phrasing of

this qualification as other than a clear, though perhaps

inadvertent, deprivation of our jurisdiction over nondeficiency

stand-alone petitions.    Placing that circumscription where it

did, the “assertion of a deficiency” has become the “ticket to

Tax Court” that notices of deficiency are in redetermination

cases.
                                - 18 -

     We similarly continue to adhere to our reading in Ewing I of

the amendment’s legislative history as focused on the proper time

for a taxpayer to request innocent spouse relief from the IRS.

See Ewing I, 118 T.C. 504.    But, though “the amendment was

certainly all about timing [it] was also all about deficiencies.

So it simply reinforces the idea that the elections in

subsections (b) and (c) are also all about deficiencies.”8     The

amendment’s history shows no indication that Congress was

thinking about nondeficiency relief under subsection (f) at all.

And, whatever the merits of using legislative history to overcome

the plain language of a statute, the merits of using the absence

of legislative history to overcome the plain language of the

statute must necessarily be weaker.9     Reasoning that a partial

repeal of our jurisdiction would have to be in the legislative



     8
        Camp, “Between a Rock and a Hard Place,” 108 Tax Notes
359, 368 (2005).
     9
       The taxpayer in Bartman noted in oral argument that there
is a presumption against implied repeals of federal jurisdiction,
citing, for example, United States v. Lahey Clinic Hosp., Inc.,
399 F.3d 1, 9 (1st Cir. 2005). See
http://www.ca8.uscourts.gov/oralargs/oaFrame.html (case no. 04-
2771). But that presumption is an application of the more
general presumption disfavoring implied repeal of one statute by
another--a presumption irrelevant here because it would amount to
using old section 6015(e) to rewrite the amendment, and one
should not use a “statute that no longer is on the books to
defeat the plain language of an effective statute.” Am. Bank &
Trust Co. v. Dallas County, 463 U.S. 855, 872-873 (1983); see
also 1A Sutherland Statutes and Statutory Construction, sec.
23:12 (6th ed.)(irreconcilable prior provision must yield to
amendment).
                                - 19 -

history to be effective is, we think, a misreckoning after Ewing

I and Bartman.

     We therefore overrule our holding in Ewing I in light of

this subsequent precedent and now construe section 6015(e) as not

giving us jurisdiction over nondeficiency stand-alone

petitions.10   But if we now think the disputed phrase is not

ambiguous, its effect still seems to us anomalous.    The

legislative history that we reviewed in Ewing I strongly hints

that limiting our jurisdiction was not the purpose Congress had

in mind in passing the amendment.    Still, "Congress enacts

statutes, not purposes, and courts may not depart from the

statutory text because they believe some other arrangement would

better serve the legislative goals."     In re Cavanaugh, 306 F.3d
726, 731-732 (9th Cir. 2002).    Whatever "the gap in the section

6015 procedures that this case highlights is not one that can be

closed by judicial fiat."   Drake v. Commissioner, 123 T.C. 320,

326 (2004).

     Our reading today may also create some confusion--innocent

spouse relief under all subsections of 6015 will remain available

in this Court as an affirmative defense in deficiency

redetermination cases because of section 6213(a), as a remedy on


     10
       We stress that we are not revisiting our conclusion in
Butler that relief under section 6015(f) is not committed to the
Commissioner's unreviewable discretion, Butler, 114 T.C. 290.
                               - 20 -

review of collection due process determinations because of

section 6330(d)(1)(A), and as relief in stand-alone petitions

when the Commissioner has asserted a deficiency against a

petitioner.   But until and unless Congress identifies this as a

problem and fixes it legislatively by expanding our jurisdiction

to review all denials of innocent spouse relief, it is quite

possible that the district courts will be the proper forum for

review of the Commissioner's denials of relief in nondeficiency

stand-alone cases.11   Because, however, the 2000 amendment to

section 6015(e) eliminated our jurisdiction in such cases,

                                    An order will be entered

                               dismissing the case for lack of

                               jurisdiction.



     Reviewed by the Court.

     HALPERN, THORNTON, and KROUPA, JJ., agree with this majority
opinion.




     11
       See generally 5 U.S.C. sec. 703 (2000) (review in absence
of special statutory proceeding); Owner-Operators Indep. Drivers
Association v. Skinner, 931 F.2d 582, 585 (9th Cir. 1991)
(default rule is review in federal district court under general
federal question jurisdiction).
                                - 21 -

     LARO, J., concurring:     The Court today appropriately

overrules the opinion of the Court in Ewing v. Commissioner,

118 T.C. 494 (2002), revd. Commissioner v. Ewing, 439 F.3d 1009

(9th Cir. 2006).     With that result, I concur.1   As I stated in my

dissent in Ewing v. Commissioner, supra at 510, the Court’s

opinion there, while reaching a practical result, disregarded the

obvious plain reading of section 6015(e)(1).2       In accordance with

such a plain reading, Congress has allowed the Court to review an

individual’s petition seeking equitable relief under section

6015(f) (equitable relief) only when:     (1) The Commissioner has


     1
       I disagree with the lead opinion in this case in that it
sets forth dicta regarding jurisdiction in situations not before
the Court in this case.
     2
       Sec. 6015(e)(1) empowers the Court to review a taxpayer’s
stand-alone petition challenging the Commissioner’s determination
as to the taxpayer’s administrative claim for relief from joint
liability under sec. 6015. See generally Fernandez v.
Commissioner, 114 T.C. 324, 329 (2000) (coining the phrase
“stand-alone petition” to refer to a petition filed to invoke our
jurisdiction under sec. 6015(e)(1)). Sec. 6015(e)(1) provides in
relevant part:

     SEC. 6015(e).

          (1) In general.--In the case of an individual
     against whom a deficiency has been asserted and who
     elects to have subsection (b) or (c) apply–

               (A) In general.--In addition to any
          other remedy provided by law, the individual
          may petition the Tax Court (and the Tax Court
          shall have jurisdiction) to determine the
          appropriate relief available to the
          individual under this section if such
          petition is filed * * * [timely.]
                             - 22 -

asserted a deficiency against the individual, (2) the individual

has affirmatively elected to have section 6015(b) or (c) apply,

and (3) the taxpayer has timely petitioned the Court to determine

the appropriate relief under section 6015.3   To the extent that

Congress has not provided the Court with jurisdiction to decide a

matter, the Court may not decide it.   See Urbano v. Commissioner,

122 T.C. 384, 389 (2004); Fernandez v. Commissioner, 114 T.C.
324, 328 (2000).

     I agree with the overruling of Ewing v. Commissioner,

118 T.C. 494 (2002), because that case was wrongly decided.

Section 6015(e)(1) is construed clearly and unambiguously on its

face to provide that the Court is authorized by that section to

decide a claim for equitable relief only where:   (1) The

Commissioner has asserted a deficiency against the taxpayer,

(2) the taxpayer has affirmatively elected to have section

6015(b) or (c) apply, and (3) the taxpayer has timely petitioned

the Court to determine the appropriate relief under section 6015.

Accord Bartman v. Commissioner, 446 F.3d 785, 787 (8th Cir. 2006)

(“The language of § 6015(e)(1) is clear and unambiguous”), affg.

     3
       As discussed in Ewing v. Commissioner, 118 T.C. 494, 515
n.1, 519 (Laro, J., dissenting) (2002), revd. 439 F.3d 1009 (9th
Cir. 2006), Congress used the term “equitable relief” to refer to
the relief provided in sec. 6015(f). See also id. (discussing
the other two types of relief provided in sec. 6015(b) and (c)).
As also discussed, the equitable relief provided in sec. 6015(f)
was not available under former sec. 6013(e), but first arose
during consideration in the conference underlying the enactment
of sec. 6015. See id. at 515 n.1, 519, 522-526.
                              - 23 -

in part and vacating in part T.C. Memo. 2004-93; see Commissioner

v. Ewing, 439 F.3d at 1009, 1013 (9th Cir. 2006).   Given such a

plain reading, it is improper for the Court to resort to the

legislative history of section 6015(e)(1) to change that reading.

In accordance with deeply ingrained principles of statutory

construction, the Court must apply section 6015(e)(1) according

to its terms,4 see Commissioner v. Soliman, 506 U.S. 168, 174

(1993); Garcia v. United States, 469 U.S. 70, 76 n.3 (1984);

Venture Funding, Ltd. v. Commissioner, 110 T.C. 236, 241-242

(1998), affd. without published opinion 198 F.3d 248 (6th Cir.

1999), and must not resort to the legislative history of the

statute to find ambiguities in its terms so as to apply those

terms inconsistently with their plain meaning, see Commissioner

v. Ewing, 439 F.3d at 1013.   See Ewing v. Commissioner, 118 T.C.

at 511-514 (Laro, J., dissenting) (discussing the plain meaning

of the terms in section 6015(e)(1) vis-a-vis the reading given

those terms by the Court’s opinion in that case).   Accordingly,

unless the Court finds that all three of the referenced

requirements have been met, section 6015(e)(1) does not allow the

     4
       Although the legislative history to a statute may
sometimes override the statute’s plain meaning interpretation and
lead to a different result where the statute’s history contains
unequivocal evidence of a clear legislative intent, see Consumer
Prod. Safety Commn. v. GTE Sylvania, Inc., 447 U.S. 102, 108
(1980); see also Allen v. Commissioner, 118 T.C. 1, 17 (2002),
the legislative history underlying sec. 6015(e)(1) supports the
conclusions set forth in this concurring opinion. See Ewing v.
Commissioner, 118 T.C. 522-526 (Laro, J., dissenting).
                              - 24 -

Court to review requests for equitable relief such as those

presented by petitioner and the taxpayer in Ewing v.

Commissioner, supra.   While Congress allowed an individual to

qualify for equitable relief in the appropriate case, Congress

did not provide in section 6015(e)(1) that the Court could review

whether a case was appropriate in the absence of an assertion of

a deficiency against the individual, the individual’s request for

relief under section 6015(b) or (c), and the individual’s timely

petition to this Court.   Whether it is more practical for this

Court to decide the appropriateness of such a claim is not for us

to opine.   We must presume from a plain reading of the text of

section 6015(e)(1) that Congress intended that we not have

jurisdiction over such a petition and must give effect to the

will of Congress as expressed through those terms.   See Conn.

Natl. Bank v. Germain, 503 U.S. 249, 253-254 (1992); Griffin v.

Oceanic Contractors, Inc., 458 U.S. 564, 570 (1982); Consumer

Prod. Safety Commn. v. GTE Sylvania, Inc., 447 U.S. 102, 108

(1980).

     FOLEY, HAINES, GOEKE, and WHERRY, JJ., agree with this
concurring opinion.
                                - 25 -

     CHIECHI, J., dissenting:    With all due respect, I am not

persuaded by the United States Court of Appeals for the Ninth

Circuit (Ninth Circuit)1 or the United States Court of Appeals

for the Eighth Circuit (Eighth Circuit)2 that the Court erred in

holding in Ewing I that the Court had jurisdiction over the

taxpayer’s claim in that case for relief under section 6015(f).

Nor does the Court Opinion3 convince me that the Court should

overrule that holding in Ewing I.

     Neither the Ninth Circuit nor the Eighth Circuit expresses

disagreement with, and the Court Opinion reaffirms, see Court op.

pp. 9, 12, 13, 17, 19, the Court’s conclusion in Ewing I that,

prior to the amendment in question of section 6015(e)(1),4 the


     1
      See Commissioner v. Ewing, 439 F.3d 1009 (9th Cir. 2006)
(Ewing II), revg. 118 T.C. 494 (2002) (Ewing I). In light of the
Ninth Circuit’s holding in Ewing II, the Ninth Circuit vacated
Ewing v. Commissioner, 122 T.C. 32 (2004), which addressed issues
unrelated to the jurisdictional issue that the Court considered
in Ewing I.
     2
      See Bartman v. Commissioner, 446 F.3d 785 (8th Cir. 2006)
(Bartman), affg. in part and vacating in part T.C. Memo. 2004-93;
see also Sjodin v. Commissioner,    Fed. Appx.   , 97 AFTR 2d
2006-2622 (8th Cir. 2006) (Sjodin), vacating and remanding per
curiam T.C. Memo. 2004-205.
     3
      I refer to the “Court Opinion”, and not to the “majority
opinion”, because a majority of the Court’s Judges did not join
the Opinion of the Court.
     4
      The phrase “against whom a deficiency has been asserted”
was added to sec. 6015(e)(1), effective on Dec. 21, 2000, by the
Consolidated Appropriations Act, 2001 (2001 Consolidated
Appropriations Act), Pub. L. 106-554, app. G, sec. 313, 114 Stat.
2763A-641 (2000). Essentially the same phrase was added to sec.
6015(c)(3)(B), effective on the same date, by the 2001
Consolidated Appropriations Act. Id. After that amendment, sec.
                                                   (continued...)
                              - 26 -

Court’s jurisdiction to review claims for relief under section

6015 was not limited to claims for relief from taxes that may or

may not have been underreported in returns, which taxpayers

raised in either “deficiency” cases commenced in the Court

pursuant to section 6213(a) or so-called stand-alone section 6015

“deficiency” cases, including so-called stand-alone section

6015(f) “deficiency” cases.   That is to say, prior to the

amendment of section 6015(e)(1) by the 2001 Consolidated

Appropriations Act (amendment of section 6015(e)(1)), the Court’s

jurisdiction to review claims for relief under section 6015

included claims for relief under section 6015(f) from all or a

portion of any unpaid taxes (i.e., taxes not paid when returns

were filed) in so-called stand-alone section 6015(f)

“nondeficiency” cases.5   See Ewing v. Commissioner, 118 T.C. 494,

500-502 (2002), revd. 439 F.3d 1009 (9th Cir. 2006); see also



     4
      (...continued)
6015(c)(3)(B) provides:

          (B) Time for election.--An election under this
     subsection for any taxable year may be made at any time
     after a deficiency for such year is asserted but not
     later than 2 years after the date on which the
     Secretary has begun collection activities with respect
     to the individual making the election. [Emphasis
     added.]
     5
      Relief is available under sec. 6015(f) if, “taking into
account all the facts and circumstances, it is inequitable to
hold the individual liable for any unpaid tax or any deficiency
(or any portion of either)”, and relief is not otherwise
available to the taxpayer under sec. 6015(b) or (c).
                              - 27 -

Fernandez v. Commissioner, 114 T.C. 324 (2000); Butler v.

Commissioner, 114 T.C. 276 (2000).

     The question that the Court addressed sua sponte in Ewing I

was whether the amendment of section 6015(e)(1) deprived the

Court of its jurisdiction to review a claim for relief under

section 6015(f) from all or a portion of any unpaid tax in a

stand-alone section 6015(f) “nondeficiency” case.   Ewing v.

Commissioner, supra at 503.   In resolving that question, the

Court analyzed section 6015(e)(1) both before and after its

amendment by the 2001 Consolidated Appropriations Act.6     Id. at

502-507.   In analyzing that section after its amendment, the

Court stated:



     6
      In analyzing sec. 6015(e)(1) as amended by the 2001
Consolidated Appropriations Act, the Court relied on the
following rules of statutory construction:

          In interpreting section 6015(e), our purpose is to
     give effect to Congress’s intent. * * * We begin with
     the statutory language, and we interpret that language
     with reference to the legislative history primarily to
     learn the purpose of the statute and to resolve any
     ambiguity in the words contained in the language. * * *
     Usually, the plain meaning of the statutory language is
     conclusive. * * * If the statute is ambiguous or
     silent, we may look to the statute’s legislative
     history to determine Congressional intent. * * *
     Finally, because the changes to the relief from joint
     and several liability rules “were designed to correct
     perceived deficiencies and inequities in the prior
     version” of the rules, this curative legislation should
     be construed liberally to effectuate its remedial
     purpose. * * *

Ewing v. Commissioner, 118 T.C. 503.
                             - 28 -

          Our interpretation of section 6015(e) concerns the
     new language “against whom a deficiency has been
     asserted”. However, section 6015(e)(1)(A) still
     contains the provision giving this Court jurisdiction
     “to determine the appropriate relief available to the
     individual under this section” (emphasis added), which,
     as previously explained, we have held gives us
     jurisdiction over the propriety of equitable relief
     under section 6015(f). Equitable relief under section
     6015(f) is, and always has been, available in
     nondeficiency situations. Under these circumstances,
     the amendment to section 6015(e)(1) referring to
     situations where “a deficiency has been asserted” and
     the retention of the language in that same section
     giving us jurisdiction over “the appropriate relief
     available to the individual under this section” creates
     an ambiguity. Therefore, it is appropriate to consult
     the legislative history of the amendment made by the
     Consolidated Appropriations Act, 2001.

Id. at 503-504.

     After having consulted the conference report accompanying

the amendment of section 6015(e)(1), H. Conf. Rept. 106-1033, at

1023 (2000), 2000-3 C.B. 304, 353, the Court concluded:

     The conference report indicates that the language
     “against whom a deficiency has been asserted” was
     inserted into section 6015(e) to clarify the proper
     time for making a request to the Commissioner for
     relief from joint and several liability for tax that
     may have been underreported on the return. Congress
     wanted to prevent taxpayers from submitting premature
     requests to the Commissioner for relief from potential
     deficiencies before the Commissioner had asserted that
     additional taxes were owed. Congress also wanted to
     make it clear that a taxpayer does not have to wait
     until after an assessment has been made before
     submitting a request to the Commissioner for relief
     under section 6015. Overall, the legislative history
     indicates that Congress was concerned with the proper
     timing of a request for relief for underreported tax
     and intended that taxpayers not be allowed to submit a
     request to the Commissioner regarding underreported tax
     until after the issue was raised by the IRS.
                             - 29 -

          There is nothing in the legislative history
     indicating that the amendment of section 6015(e) by the
     Consolidated Appropriations Act, 2001, was intended to
     eliminate our jurisdiction regarding claims for
     equitable relief under section 6015(f) over which we
     previously had jurisdiction. The stated purpose for
     inserting the language “against whom a deficiency has
     been asserted” into section 6015(e) was to clarify the
     proper time for a taxpayer to submit a request to the
     Commissioner for relief under section 6015 regarding
     underreported taxes. * * * [Fn. refs. omitted.]

Id. at 505.

     Based upon the Court’s review of the language of section

6015(e)(1) both before and after its amendment by the 2001

Consolidated Appropriations Act, the legislative history of that

act, and relevant caselaw, the Court held in Ewing I that the

amendment of section 6015(e)(1) did not deprive it of its

jurisdiction to review the denial of equitable relief under

section 6015(f) with respect to unpaid tax in a stand-alone

section 6015(f) “nondeficiency” case.   Id. at 505-506.   The Ninth

Circuit reversed that holding in Ewing II.   Shortly thereafter,

in Bartman, the Eighth Circuit expressed its agreement with the

Ninth Circuit.7

     An appeal in this case normally would lie in the United

States Court of Appeals for the Tenth Circuit.   Consequently, the

Court is not required to follow the opinions of the Ninth Circuit

in Ewing II and the Eighth Circuit in Bartman (and in Sjodin).


     7
      The Eighth Circuit followed Bartman in Sjodin v.
Commissioner, __ Fed. Appx. __, 97 AFTR 2d 2006-2622 (8th Cir.
2006).
                                - 30 -

Golsen v. Commissioner, 54 T.C. 742, 756-757 (1970), affd. 445
F.2d 985 (10th Cir. 1971).     Nonetheless, because the Court

Opinion concludes that those opinions “change the judicial

landscape”, Court op. p. 16, it proceeds to reconsider Ewing I

and decides to overrule it.8

     I turn first to the Court Opinion to explain why I am not

persuaded by that Opinion that the Court should overrule Ewing I.

In deciding to overrule the Court’s holding in Ewing I, the Court

Opinion concludes that that holding

     becomes problematic, particularly when we consider that
     “deficiency” itself has a defined meaning--the amount
     by which the tax imposed by the Internal Revenue Code
     exceeds the amount reported on a return, including an
     amended return. We now hold, consistently with those
     opinions [Ewing II and Bartman], that the phrase
     [“against whom a deficiency has been asserted”]
     establishes a condition precedent: A petitioner in
     this Court who seeks judicial review of a denial of
     relief must show that the Commissioner asserts that he
     owes more in tax than reported on his return. By
     amending section 6015 the way it did, Congress narrowed
     the class of individuals able to invoke our
     jurisdiction under section 6015(e)(1)(A) to those
     “against whom a deficiency has been asserted.” We
     cannot fairly read Congress’s phrasing of this


     8
      In overruling Ewing I and holding that the Court does not
have jurisdiction over the instant case, the Court Opinion
acknowledges that “Billings’s position is not a weak one.” Court
op. p. 7. Nonetheless, having held that the Court does not have
jurisdiction over the instant case, the Court Opinion directs
that an order be entered dismissing this case for lack of
jurisdiction. Court op. p. 20. In doing so, perhaps the Court
Opinion finds solace in its suggestion, which I consider to be an
inappropriate and questionable suggestion, that “it is quite
possible that the district courts will be the proper forum for
review of the Commissioner’s denials of relief in nondeficiency
stand-alone cases.” Court op. p. 20.
                               - 31 -

     qualification as other than a clear, though perhaps
     inadvertent, deprivation of our jurisdiction over
     nondeficiency stand-alone petitions. Placing that
     circumscription where it did, the “assertion of a
     deficiency” has become the “ticket to Tax Court” that
     notices of deficiency are in redetermination cases.

Court op. p. 17.

     In asserting “that ‘deficiency’ itself has a defined

meaning--the amount by which the tax imposed by the Internal

Revenue Code exceeds the amount reported on a return, including

an amended return”, Court op. p. 17, the Court Opinion apparently

relies on section 301.6211-1(a), Proced. & Admin. Regs., see

Court op. p. 9.    In maintaining that the term “deficiency” has

the meaning set forth in that regulation for all purposes of the

Code, including section 6015, the Court Opinion fails to

acknowledge, let alone discuss, a long line of cases holding that

the term “return” in the Code generally means the original

return.9    See, e.g., Badaracco v. Commissioner, 464 U.S. 386

(1984).10   The Court Opinion is wrong in maintaining that the


     9
      Perhaps the Court Opinion believes that the parties
implicitly agree that the meaning attributed by the Court Opinion
to the term “deficiency” in sec. 6015 is correct because they
“stipulated that * * * [petitioner] did not qualify for relief
under either section 6015(b) or (c) because no deficiency was
ever asserted against him and his wife.” Court op. p. 8.
Suffice it to say that the Court is not bound by any stipulation
of the parties as to the law. Godlewski v. Commissioner, 90 T.C.
200, 203 n.5 (1988); Sivils v. Commissioner, 86 T.C. 79, 82
(1986).
     10
      In Badaracco v. Commissioner, 464 U.S. 386, 393-394
(1984), the Supreme Court of the United States stated:
                                                   (continued...)
                             - 32 -

meaning of the term “deficiency” set forth in section 301.6211-

1(a), Proced. & Admin. Regs., applies for all purposes of the

Code.


     10
      (...continued)
     Indeed, as this Court recently has noted, Hillsboro
     National Bank v. Commissioner, 460 U.S. 370, 378-380,
     n. 10 (1983), the Internal Revenue Code does not
     explicitly provide either for a taxpayer’s filing, or
     for the Commissioner’s acceptance, of an amended
     return; instead, an amended return is a creature of
     administrative origin and grace. Thus, when Congress
     provided for assessment at any time in the case of a
     false or fraudulent “return,” it plainly included by
     this language a false or fraudulent original return.
     In this connection, we note that until the decision of
     the Tenth Circuit in Dowell v. Commissioner, 614 F.2d
1263 (1980), cert. pending, No. 82-1873, courts
     consistently had held that the operation of § 6501 and
     its predecessors turned on the nature of the taxpayer’s
     original, and not his amended, return.8
          8
           The significance of the original, and not the
     amended, return has been stressed in other, but
     related, contexts. It thus has been held consistently
     that the filing of an amended return in a nonfraudulent
     situation does not serve to extend the period within
     which the Commissioner may access a deficiency. See,
     e.g., Zellerbach Paper Co. v. Helvering, 293 U.S. 172
     (1934); National Paper Products Co. v. Helvering, 293
U.S. 183 (1934); National Refining Co. v.
     Commissioner, 1 B. T. A. 236 (1924). It also has been
     held that the filing of an amended return does not
     serve to reduce the period within which the
     Commissioner may assess taxes where the original return
     omitted enough income to trigger the operation of the
     extended limitations period provided by § 6501(e) or
     its predecessors. See, e.g., Houston v. Commissioner,
     38 T.C. 486 (1962); Goldring v. Commissioner, 20 T.C.
79 (1953). And the period of limitations for filing a
     refund claim under the predecessor of § 6511(a) begins
     to run on the filing of the original, not the amended,
     return. Kaltreider Construction, Inc. v. United
     States, 303 F.2d 366, 368 (CA3), cert. denied, 371 U.
     S. 877 (1962).
                              - 33 -

     I agree with the Court Opinion that in the instant case

there would be no “deficiency” extant after petitioner and his

spouse filed their joint amended return if the meaning of that

term in section 301.6211-1(a), Proced. & Admin. Regs., were

applicable for purposes of section 6015.11   However, the Court

Opinion does not consider, let alone answer, whether and why that

meaning, and not the meaning established in cases such as

Badaracco v. Commissioner, supra, should apply for purposes of

section 6015, including section 6015(e)(1).12   The term

“deficiency” that appears in section 6015(e)(1) in the phrase


     11
      That there would be no “deficiency” extant after
petitioner and his spouse filed their joint amended return if the
definition of that term in sec. 301.6211-1(a), Proced. & Admin.
Regs., were applicable for purposes of sec. 6015 does not answer
the question whether “a deficiency has been asserted” for
purposes of sec. 6015(e)(1). See discussion below. Nor does it
answer the question whether there is (1) a “deficiency”, or an
“understatement of tax”, for purposes of sec. 6015(b) or (2) a
“deficiency” for purposes of sec. 6015(c). Sec. 6015(b)(1)(B)
requires that there be an “understatement of tax” in the return
in order to obtain relief under sec. 6015(b). Sec. 6015(b)(1)(D)
refers to whether it is inequitable to hold the taxpayer liable
“for the deficiency in tax for such taxable year attributable to
such understatement”. Sec. 6015(b)(3) provides that the term
“understatement” is defined by sec. 6662(d)(2)(A). Sec.
6662(d)(2)(A) generally defines that term as the excess of “the
amount of the tax required to be shown on the return” over “the
amount of the tax * * * shown on the return”. Nothing in sec.
6015(b) requires that “a deficiency has been asserted”.
     12
      The Court Opinion’s ipse dixit that, for all purposes of
the Code, the only meaning of the term “deficiency” is that set
forth in sec. 301.6211-1(a), Proced. & Admin. Regs., not only
ignores caselaw holding to the contrary, it also disregards that
nothing in sec. 6015 requires a “deficiency” (or “understatement
of tax”) to continue to exist at any time after a taxpayer files
an original return.
                              - 34 -

“against whom a deficiency has been asserted” is not clear,

plain, or unambiguous.   The Court’s consideration in Ewing I of

the legislative history of the amendment of section 6015(e)(1)

was proper.

     Even assuming arguendo that the term “deficiency” that

appears in section 6015(e)(1) in the phrase “against whom a

deficiency has been asserted” were to have the meaning that the

Court Opinion says it has, the Court Opinion’s conclusions that

rest on that premise are nonetheless logically flawed.     It is a

non sequitur for the Court Opinion to conclude that, because

“‘deficiency’ itself has a defined meaning--the amount by which

the tax imposed by the Internal Revenue Code exceeds the amount

reported on a return, including an amended return”, Court op. p.

17, the phrase “against whom a deficiency as been asserted”

(1) is “clear”, “plain”, and “not ambiguous”, Court op. pp. 17,

18, 19; (2) establishes a “condition precedent” to the Court’s

jurisdiction under section 6015, Court op. p. 17; and (3) results

in a “deprivation of our jurisdiction over nondeficiency stand-

alone petitions”, Court op. p. 17.     The meaning that the Court

Opinion gives to the term “deficiency” that appears in section

6015(e)(1) in the phrase “against whom a deficiency has been

asserted” does not give meaning to that entire phrase; it only

gives the meaning that the Court says it has to the term

“deficiency” used in that phrase.    The phrase “against whom a
                              - 35 -

deficiency has been asserted” is not clear, plain, or

unambiguous.   Despite its assertions to the contrary, see Court

op. pp. 17, 18, 19, the Court Opinion acknowledges as much, see

Court op. p. 14 note 7.   The Court’s consideration in Ewing I of

the legislative history of the amendment of section 6015(e)(1)

was proper.

     In pointing out the Eighth Circuit’s interchangeable use in

Bartman of terms such as “assertion of a deficiency”,

“determination of a deficiency”, “issue of a notice of

deficiency”, and “assessment of a deficiency” (discussed below),

the Court Opinion states:

     Future cases may well show that Congress meant to give
     us jurisdiction when a deficiency was “asserted”
     because it wanted to allow taxpayers to petition for
     relief well before the IRS sends out a notice of
     deficiency or makes an assessment--perhaps as soon as
     issuance of a revenue agent’s report, or some other
     time during an examination, when the IRS first “states
     that additional taxes may be owed.” H. Conf. Rept.
     106-1033, at 1023 (2000) (quoted in Ewing I, 118 T.C.
     at 504).

          The terms “determination” and “assessment” are not
     customarily regarded as synonyms in tax law. A
     “determination” is the IRS’s final decision, see, e.g.,
     secs. 6212(a), 6230(a)(3)(B)). And an “assessment” is
     the specific procedure by which the IRS officially
     records a liability, see sec. 6203, triggering its
     power to collect taxes administratively. (The Code
     generally bars the IRS from assessing taxes that are
     being contested in our Court. See sec. 6213(a).)

          We note too that, although notices of deficiency
     establish jurisdiction in most of our cases, see
     Bartman, 446 F.3d at 787, Congress has given us
     jurisdiction over cases in which there need be no
     deficiency--for example, review of the Commissioner’s
                              - 36 -

     determinations after IRS collection due process
     hearings. Sec. 6330(d)(1). However, because there was
     no deficiency lurking in this case at all,[13] we need
     not decide whether an “assertion of deficiency” is
     synonymous with a “notice of deficiency,” much less an
     “assessment”, in defining the limits of our
     jurisdiction under section 6015(e). * * *

Court op. p. 15 note 7; see also Court op. p. 14.

     Despite assertions to the contrary that appear in the Court

Opinion, see Court op. pp. 17, 18, 19, the excerpt quoted above

leaves no doubt that the Court Opinion concludes that the phrase

“against whom a deficiency has been asserted” may have any one of

several possible meanings.   The Court Opinion thus acknowledges

that that phrase is ambiguous.   The internal inconsistency in the

Court Opinion as to whether the phrase “against whom a deficiency

has been asserted” is ambiguous is another material flaw in that

Opinion.   Having concluded that that phrase is ambiguous, the

Court Opinion should have considered the legislative history of

the amendment of section 6015(e)(1), as the Court properly did in

Ewing I, in order to determine its meaning as used in section

6015(e)(1).



     13
      I disagree that “there was no deficiency lurking in this
case at all”. There was a “deficiency” with respect to the
original return filed by petitioner and his spouse. Nothing in
the Court Opinion adequately explains why that “deficiency” with
respect to the original return is not the “deficiency” in the
phrase “against whom a deficiency has been asserted” in sec.
6015(e)(1). Nor does anything in the Court Opinion adequately
explain why it apparently assumes that a “deficiency” must
continue to exist at the time a claim for relief under sec.
6015(b) is made. See discussion above and below.
                              - 37 -

     Although the Court Opinion concludes that the phrase

“against whom a deficiency has been asserted” is ambiguous, see

Court op. p. 14 note 7, it also concludes, inconsistently, that

that phrase is “clear”, “plain”, and “not ambiguous”, Court op.

pp. 17, 18, 19.   Having concluded, albeit inconsistently, that

the phrase “against whom a deficiency has been asserted” is not

ambiguous, the Court Opinion should have interpreted that phrase

according to its language.   It did not.   The Court Opinion holds

that the phrase “against whom a deficiency has been asserted”

requires that “A petitioner in this Court who seeks judicial

review of a denial of relief must show that the Commissioner

asserts that he owes more in tax than reported on his return.”

Court op. p. 17 (emphasis added).   The Court Opinion’s holding

uses the present tense “asserts”.   In contradistinction, section

6015(e)(1) uses “has been asserted”.   By using the present tense,

which is not found in section 6015(e)(1) in the phrase “against

whom a deficiency has been asserted”, the Court Opinion reads

into that phrase a requirement that is not in that section.

Having read such a requirement into section 6015(e)(1), the Court

Opinion makes matters worse by failing to specify when the

taxpayer must satisfy that requirement.    Thus, the Court Opinion

is unclear as to whether it requires a taxpayer who files a

petition with the Court seeking section 6015 relief to show, at

the time the taxpayer files the petition, thereafter during the
                             - 38 -

pendency of the section 6015 Court proceeding, and/or at some

other time, that “the Commissioner asserts that he [the taxpayer]

owes more in tax than reported on his [the taxpayer’s] return.”14

Court op. p. 17.


     14
      If the Court Opinion intends by its use of the present
tense “asserts” to impose a jurisdictional requirement that, at
the time a petition is filed and thereafter during the pendency
of the sec. 6015 Court proceeding, the Commissioner must be
asserting that the taxpayer “owes more in tax than reported on
his [the taxpayer’s] return”, such a holding would result in the
Court’s not having jurisdiction over a case in which “a
deficiency has been asserted” at some point in time in the
administrative process and an ultimate determination has been
made while the case is pending in a sec. 6015 Court proceeding
that there is no “deficiency”. I believe that any such result
would be wrong, even assuming arguendo that the Court Opinion
were correct that the phrase “against whom a deficiency has been
asserted” is a jurisdictional requirement.

     Not only does the Court Opinion’s holding read out of sec.
6015(e)(1) the words “has been asserted” in the phrase “against
whom a deficiency has been asserted”, it reads into that phrase
the requirement that “the Commissioner” be asserting a
“deficiency”. Sec. 6015(e)(1) is silent, and thus ambiguous,
regarding who must have asserted the “deficiency”. If the Court
Opinion were correct that the phrase “against whom a deficiency
had been asserted” is “clear”, “plain”, and “not ambiguous”,
Court op. pp. 17, 18, 19, it would be inappropriate to consult
the legislative history of the amendment of sec. 6015(e) in order
to determine who must have asserted the “deficiency”. However,
it would be proper to consult the dictionary definition of the
word “assert”. The definition of the word “assert” in Webster’s
Third New International Dictionary Unabridged 131 (1993) is
“state or affirm positively”. Thus, petitioner could have
“asserted” for purposes of sec. 6015(e)(1) a “deficiency” when he
and his spouse filed their amended return and/or the Commissioner
could have “asserted” a “deficiency” when the Commissioner
assessed the increase in the tax shown in that amended return,
which was attributable to the “deficiency” with respect to the
original return. The point is that sec. 6015(e)(1) is not plain
or clear regarding who must have asserted a “deficiency”. It is
thus necessary to consult the legislative history of the
amendment of sec. 6015(e).
                              - 39 -

     The only thing about the phrase “against whom a deficiency

has been asserted” that is beyond question is that it does not

require, as the Court Opinion does, more than that “a deficiency

has been asserted” at some point in time.15   The Court Opinion is

wrong to read the words “has been asserted” out of the phrase

“against whom a deficiency has been asserted” and to read the

word “asserts” into that phrase.

     Although the Court Opinion declines to consider the

legislative history of the amendment of section 6015(e)(1) in

order to interpret the phrase “against whom a deficiency has been

asserted”, it nonetheless offers the following criticism of the

Court’s reliance on that legislative history in Ewing I:

     The amendment’s history shows no indication that
     Congress was thinking about nondeficiency relief under
     subsection (f) at all. And, whatever the merits of
     using legislative history to overcome the plain
     language of a statute, the merits of using the absence
     of legislative history to overcome the plain language
     of the statute must necessarily be weaker. Reasoning
     that a partial repeal of our jurisdiction would have to
     be in the legislative history to be effective is, we


     15
      The Court Opinion seems to recognize as much when it
states:

     Future cases may well show that Congress meant to give
     us jurisdiction when a deficiency was “asserted”
     because it wanted to allow taxpayers to petition for
     relief well before the IRS sends out a notice of
     deficiency or makes an assessment--perhaps as soon as
     issuance of a revenue agent’s report, or some other
     time during an examination, when the IRS first “states
     that additional taxes may be owed.” * * *

Court op. p. 15 note 7.
                                 - 40 -

     think, a misreckoning after Ewing I and Bartman.      [Fn.
     ref. omitted.]

Court op. pp. 18-19.

     The Court Opinion does not explain why “Reasoning that a

partial repeal of our jurisdiction would have to be in the

legislative history to be effective is * * * a misreckoning after

Ewing I and Bartman.”     Id.   In any event, I disagree with that

conclusion, even though I agree with the Court Opinion that the

legislative history of the amendment of section 6015(e)(1) does

not indicate that, in adding the phrase “against whom a

deficiency has been asserted”, Congress had in mind a stand-alone

section 6015(f) “nondeficiency” case.     That is precisely the

point that the Court was making in Ewing I.      In amending section

6015(e)(1), Congress had in mind only the proper timing of a

request for relief from underreported tax in a return, namely, a

“deficiency” situation.     Ewing v. Commissioner, 118 T.C. 505.

Congress did not have in mind a stand-alone section 6015(f)

“nondeficiency” case when it amended section 6015(e)(1) by adding

the phrase “against whom a deficiency has been asserted”.        Since

Congress did not have in mind such a case when it enacted the

amendment of section 6015(e)(1), Congress could not have had in

mind depriving, and Congress could not have intended to deprive,

the Court of the jurisdiction that the Court had over such a case

prior to that amendment.     Id. at 504-505.   If Congress had

intended to deprive the Court of the jurisdiction that it had
                                 - 41 -

prior to the amendment of section 6015(e)(1) over a stand-alone

section 6015(f) “nondeficiency case”, it would have expressly and

clearly so stated in the legislative history of that amendment.

It did not.     The silence of Congress is strident.16

     I turn now to the Eighth Circuit’s opinion in Bartman to

explain why I am not persuaded by that opinion that the Court

should overrule Ewing I.     As discussed above, the Court Opinion

points out, Court op. p. 14 note 7, that the Eighth Circuit in

Bartman interchangeably used terms such as “determination of a

deficiency”, “issue of a notice of deficiency”, and “assessed

deficiency”, even though those terms are not synonymous in the

Federal tax law.     The Eighth Circuit in Bartman also

interchangeably used those terms with the phrase “a deficiency

has been asserted” in section 6015(e)(1), evidently having

concluded that all of those terms are synonymous in the Federal

tax law.17    As the legislative history of section 6015(e)(1)


     16
      Senators Feinstein and Kyl recently introduced S. 3523,
109th Cong., 2d Sess., sec. 1 (2006), that would clarify that the
Court has jurisdiction under sec. 6015(e) to review all claims
for relief under sec. 6015(f). In introducing that bill, Senator
Feinstein stated: “this bill clarifies the statute’s original
intent”. 152 Cong. Rec. S5962 (daily ed. June 15, 2006).
     17
          To illustrate, the Eighth Circuit stated in Bartman:

          The IRS did not determine a deficiency against
     Bartman for tax year 1997. Bartman cites Ewing v.
     Comm'r, 118 T.C. 494, 2002 WL 1150775 (2002), where the
     tax court found that it had jurisdiction to review a
     petition from a denial of a request for § 6015 relief,
                                                   (continued...)
                             - 42 -

recognizes,18 those terms are not synonymous in the Federal tax


     17
      (...continued)
     despite the fact that no notice of deficiency had been
     issued. Since briefing and oral argument in this case,
     however, the Ninth Circuit reversed the tax court and
     held that the tax court has no jurisdiction under §
     6015(e) to consider a petition for review where no
     deficiency was determined by the IRS. Comm'r v. Ewing,
     439 F.3d 1009, 1012-14 (9th Cir. 2006). We agree with
     the Ninth Circuit that the tax court lacks jurisdiction
     under § 6015(e) unless a deficiency was asserted
     against the individual petitioning for review. The
     language of § 6015(e)(1) is clear and unambiguous: an
     individual may petition the tax court for review “[i]n
     the case of an individual against whom a deficiency has
     been asserted and who elects to have subsection (b) and
     (c) apply....” 26 U.S.C. § 6015(e)(1) (emphasis
     added). As such, we end our inquiry into the meaning
     of the statute and apply its plain language.
     Citicasters v. McCaskill, 89 F.3d 1350, 1354-55 (8th
     Cir. 1996); Arkansas AFL-CIO v. FCC, 11 F.3d 1430, 1440
     (8th Cir. 1993) (en banc). Applying the statute's
     plain language, we hold that the tax court had no
     jurisdiction to review Bartman's petition for review of
     the IRS's denial of her tax year 1997 refund request
     because no deficiency had been assessed against Bartman
     for tax year 1997. [Emphasis added; fn. ref. omitted.]

Bartman v. Commissioner, 446 F.3d at 787-788.
     18
      The conference report accompanying the 2001 Consolidated
Appropriations Act states in pertinent part:

          Timing of request for relief.--Confusion currently
     exists as to the appropriate point at which a request
     for innocent spouse relief should be made by the
     taxpayer and considered by the IRS. Some have read the
     statute to prohibit consideration by the IRS of
     requests for relief until after an assessment has been
     made, i.e., after the examination has been concluded,
     and if challenged, judicially determined. Others have
     read the statute to permit claims for relief from
     deficiencies to be made upon the filing of the return
     before any preliminary determination as to whether a
     deficiency exists or whether the return will be
                                                   (continued...)
                               - 43 -

law.    The Commissioner “determines that there is a deficiency” in

a document known as a “notice of deficiency” that the

Commissioner sends or issues to the taxpayer.     See sec. 6212(a).

An “assessment” is the procedure by which the Commissioner

officially records a tax liability.     See sec. 6203.   However,

there are limitations on the authority of the Commissioner to

assess a “deficiency” that the Commissioner has “determined”.

See, e.g., secs. 6213, 6215.    An “assessment” by the Commissioner

is required before the Commissioner may proceed to collect a tax

liability.    See sec. 6502.




       18
        (...continued)
       examined. * * * Congress did not intend that taxpayers
       be prohibited from seeking innocent spouse relief until
       after an assessment has been made; Congress intended
       the proper time to raise and have the IRS consider a
       claim to be at the same point where a deficiency is
       being considered and asserted by the IRS. This is the
       least disruptive for both the taxpayer and the IRS
       since it allows both to focus on the innocent spouse
       issue while also focusing on the items that might cause
       a deficiency. * * * The bill clarifies the intended
       time by permitting the election under [section 6015]
       (b) and (c) to be made at any point after a deficiency
       has been asserted by the IRS. A deficiency is
       considered to have been asserted by the IRS at the time
       the IRS states that additional taxes may be owed. Most
       commonly, this occurs during the Examination process.
       It does not require an assessment to have been made,
       nor does it require the exhaustion of administrative
       remedies in order for a taxpayer to be permitted to
       request innocent spouse relief.

H. Conf. Rept. 106-1033, at 1022-1023 (2000), 2000-3 C.B. 304,
352-353.
                               - 44 -

     Although the Eighth Circuit in Bartman interchangeably used

terms that are not synonymous in the Federal tax law, after a

careful reading of the Eighth Circuit’s opinion in Bartman (and

its opinion in Sjodin that relied on Bartman), I believe that the

Eighth Circuit in Bartman (and in Sjodin) construed the language

“a deficiency has been asserted” that appears in the phrase

“against whom a deficiency has been asserted” to mean “a

deficiency has been determined” by the Commissioner in a notice

of deficiency.19   In reaching that conclusion, the Eighth Circuit


     19
      Before the Eighth Circuit in Bartman began to use
interchangeably various terms that have different meanings in the
Federal tax law, see supra note 17, the Eighth Circuit stated:

          Congress created the United States Tax Court “to
     provide taxpayers with a means of challenging
     assessments made by the Commissioner without first
     having to pay the alleged deficiency. Without such a
     forum, taxpayers would have to pay the asserted
     deficiency and then initiate a suit in federal district
     court for a refund.” Samuels, Kramer & Co. v. Comm'r,
     930 F.2d 975, 979 (2d Cir. 1991). As an Article I
     court, the tax court is a court of “strictly limited
     jurisdiction.” Kelley v. Comm'r, 45 F.3d 348, 351 (9th
     Cir. 1995). A notice of deficiency issued by the IRS
     pursuant to § 6212 is the taxpayer's jurisdictional
     “ticket to the Tax Court.” Bokum v. Comm'r, 992 F.2d
1136, 1139 (11th Cir. 1993) (quoting Stoecklin v.
     Comm'r, 865 F.2d 1221, 1224 (11th Cir. 1989)); Spector
     v. Comm'r, 790 F.2d 51, 52 (8th Cir. 1986) (per curiam)
     (citing Laing v. United States, 423 U.S. 161, 165, 96
S. Ct. 473, 46 L. Ed. 2d 416 n. 4 (1976), and holding that
     “the determination of a deficiency and the issue of a
     notice of deficiency is an absolute precondition to tax
     court jurisdiction”). Accordingly, the IRC provides
     that the tax court has jurisdiction over petitions for
     review from determinations regarding the availability
     of § 6015 relief only where a deficiency has been
                                                   (continued...)
                                   - 45 -

may have been misled by the position that the Government advanced

on appeal in Bartman (and in Sjodin).20     In the briefs that the

Government filed in Bartman (and in Sjodin),21 the Government

argued that the language “a deficiency has been asserted” that

appears in the phrase “against whom a deficiency has been

asserted” means “a deficiency has been determined” by the

Commissioner.     As explained above, the Commissioner “determines

that there is a deficiency” in a document called a “notice of

deficiency” that the Commissioner sends to the taxpayer.     The

legislative history of the amendment of section 6015(e)(1) belies

the position of the Government on appeal in Bartman (and in

Sjodin).22    See supra note 18.



     19
      (...continued)
     asserted against the taxpayer. § 6015(e)(1).

Bartman v. Commissioner, 446 F.3d at 787.

     I also read the Eighth Circuit’s opinion in Sjodin, which
relied on Bartman, as construing the language “a deficiency has
been asserted” to mean “a deficiency has been determined” by the
Commissioner in a notice of deficiency issued to the taxpayer.
Thus, the Eighth Circuit stated in Sjodin: “This circuit has
recently concluded [in Bartman] that the issuance of a deficiency
by the IRS is a prerequisite for tax court jurisdiction over a
petition for review from an IRS determination regarding relief
available under § 6015.” Sjodin v. Commissioner, __ Fed. Appx.
__, 97 AFTR 2d 2006-2622 (emphasis added).
     20
      The Government took the same position on appeal of Ewing I
to the Ninth Circuit.
     21
          See supra note 20.
     22
       See supra note 20.
                              - 46 -

     In apparently adopting the position advanced to it by the

Government, the Eighth Circuit has not interpreted the phrase

“against whom a deficiency has been asserted” that it held was

“clear and unambiguous” and “plain,” Bartman V. Commissioner, 446
F.3d 785, 787, 788 (8th Cir. 2006), affg. in part and vacating in

part T.C. Memo. 2004-93, according to the language in that

phrase.   Instead, it has construed that phrase and gave it a

meaning that is contrary to, and not apparent from, the language

in that phrase.23

     I turn finally to the Ninth Circuit’s opinion in Ewing II to

explain why I am not persuaded by that opinion that the Court

should overrule Ewing I.   According to the Ninth Circuit, the

language of the amendment of section 6015(e)(1) is “plain”,

Commissioner v. Ewing, 439 F.3d at 1013; “by interpreting the



     23
      The only reasonable alternative to my reading of the
Eighth Circuit’s opinion in Bartman is that, because of the
Eighth Circuit’s interchangeable use of various terms that are
not synonymous in the Federal tax law, that Court’s holding as to
the meaning of the phrase “against whom a deficiency has been
asserted” is ambiguous. In this connection, I note that the
Court Opinion states: “We construe Bartman’s holding to be the
sentence ‘We agree with the Ninth Circuit that the tax court
lacks jurisdiction under § 6015(e) unless a deficiency was
asserted against the individual petitioning for review’”. Court
op. pp. 14-15 note 7 (emphasis added). That statement of the
Court Opinion ignores what the Eighth Circuit stated its holding
to be in Bartman. The Eighth Circuit stated: “Applying the
statute’s plain language, we hold that the tax court had no
jurisdiction to review Bartman’s petition for review of the IRS’s
denial of her tax year 1997 refund request because no deficiency
had been assessed against Bartman for tax year 1997.” Bartman v.
Commissioner, supra at 788 (emphasis added).
                               - 47 -

statute as not requiring the assertion of a deficiency, the Tax

Court simply has written the language out of the statute”, id. at

1014; and by doing so, the Tax Court violated “the basic

principle of statutory construction that ‘a statute ought, upon

the whole, to be so construed that, if it can be prevented, no

clause, sentence, or word shall be superfluous, void, or

insignificant’”, id.

       With respect to the Ninth Circuit’s conclusion in Ewing II

that the language “against whom a deficiency has been asserted”

is “plain”, the Court Opinion in the instant case and the Eighth

Circuit’s opinions in Bartman and Sjodin belie that conclusion.

       With respect to the Ninth Circuit’s conclusions in Ewing II

that in Ewing I the Court wrote the language “against whom a

deficiency has been asserted” out of section 6015(e)(1), thereby

making that phrase “superfluous, void, or insignificant”, id.,

and violating a basic principle of statutory construction, id.,

that is not what the Court did in Ewing I.    The Court found in

Ewing I that Congress added the phrase “against whom a deficiency

has been asserted” to section 6015(e)(1) in order to prevent a

taxpayer from making a claim for relief under section 6015 until

a “deficiency has been asserted” only in a situation where tax

may or may not have been underreported in a return, namely, only

in a “deficiency” situation.    Ewing v. Commissioner, 118 T.C.
505.    Thus, under Ewing I, in a case where tax may or may not
                              - 48 -

have been underreported in a return, and only in such a case,

must “a deficiency * * * [have] been asserted” in order for the

Court to have jurisdiction over such a case.24    See id.

Accordingly, Ewing I did not read the phrase “against whom a

deficiency has been asserted” out of section 6015(e)(1) as

amended by the 2001 Consolidated Appropriations Act and did not

make that phrase superfluous, void, or insignificant in violation

of a basic principle of statutory construction.

     I am not persuaded by the Ninth Circuit’s opinion in Ewing

II, the Eighth Circuit’s opinions in Bartman and Sjodin, or the

Court Opinion in the instant case that the Court erred in Ewing

I.   Consequently, I cannot in good conscience conclude that the

Court should overrule Ewing I, and I dissent.

     COLVIN, COHEN, SWIFT, WELLS, GALE, and MARVEL, JJ., agree
with this dissenting opinion.




     24
      Ewing I was not a case where tax may or may not have been
underreported in a return. Ewing I was a case where the tax due
shown in the return was not paid, the Commissioner assessed such
unpaid tax, and the taxpayer sought relief under sec. 6015(f) in
a stand-alone sec. 6015(f) “nondeficiency” case. See Ewing v.
Commissioner, 118 T.C. 506.
                                - 49 -

     VASQUEZ, J., dissenting:    Respectfully, I do not believe we

should reverse our decision in Ewing v. Commissioner, 118 T.C.
494 (2002) (Ewing I), revd. 439 F.3d 1009 (9th Cir. 2006).

     We have previously considered what we should do when an

issue comes before us a second time after a Court of Appeals has

reversed a prior Tax Court opinion on the same point.       Lardas v.

Commissioner, 99 T.C. 490, 494 (1992).     In Lawrence v.

Commissioner, 27 T.C. 713, 716-717 (1957), revd. 258 F.2d 562

(9th Cir. 1958), we decided that, although we should seriously

consider the reasoning of the Court of Appeals which reversed our

decision, we ought not follow the reversal if we believe it is

incorrect.   See Lardas v. Commissioner, supra.

     The Tax Court, being a tribunal with national
     jurisdiction over litigation involving the
     interpretation of Federal taxing statutes which may
     come to it from all parts of the country, has * * *
     [an] obligation to apply with uniformity its
     interpretation of those statutes. That is the way it
     has always seen its statutory duty and, with all due
     respect to the Courts of Appeals, it cannot
     conscientiously change unless Congress or the Supreme
     Court so directs. [Lawrence v. Commissioner, supra at
     719-720.]


     This case is not governed by the Golsen doctrine.      See Court

op. pp. 7, 16.   In Ewing I, we interpreted the statute.     If

Congress disagrees with that interpretation, then Congress can

revise the statute to provide otherwise.     Neal v. United States,

516 U.S. 284, 295-296 (1996).
                              - 50 -

     I do not believe that the opinions of the U.S. Courts of

Appeals for the Eighth and Ninth Circuit “change the judicial

landscape”.   See Court op. p. 16.   The reasoning and analysis of

the U.S. Courts of Appeals for the Eighth and Ninth Circuit is

essentially the reasoning and analysis of the dissent in Ewing I.

See Bartman v. Commissioner, 446 F.3d 785, 787-788 (8th Cir. May

2, 2006); Ewing v. Commissioner, 439 F.3d at 1013-1015; Ewing I,

supra at 510-528 (Laro, J., dissenting).   These views (i.e., of

the U.S. Courts of Appeals for the Eighth and Ninth Circuit and

of the dissent in Ewing I) were before this Court in Ewing I;

they were given serious consideration; and they were rejected.

     Accordingly, when a Court of Appeals reverses our original

decision but neither addresses any new arguments nor provides any

new analysis, as is the case herein, I do not believe we should

reverse our original decision.   Respectfully, I dissent.

     SWIFT, J., agrees with this dissenting opinion.
                               - 51 -

     MARVEL, J., dissenting:   Relying on what the Court’s Opinion

asserts is the plain meaning of prefatory language in section

6015(e)(1), the Court holds that it does not have jurisdiction

under section 6015(e)(1) to review the Commissioner’s

determination denying a taxpayer relief under section 6015(f) in

a nondeficiency case.   Specifically, the Court’s Opinion

concludes that, in order for us to have jurisdiction over a

taxpayer’s petition for relief under section 6015, the taxpayer

must be a person “against whom a deficiency has been asserted and

who elects to have subsection (b) or (c) apply”.    The Court bases

its holding that we have no jurisdiction to decide this case on

its conclusion that petitioner is not an individual “against whom

a deficiency has been asserted”.   I disagree.   Because I conclude

that petitioner is an individual “against whom a deficiency has

been asserted”, I contend that the Court’s Opinion deciding the

jurisdictional issue against petitioner is in error.

     Congress enacted section 6015 in 1998 as part of the

Internal Revenue Service Restructuring and Reform Act of 1998,

Pub. L. 105-206, sec. 3201(a), 112 Stat. 734.    As originally

enacted, section 6015(e)(1) provided, in pertinent part, that

          (1) In general.--In the case of an individual who
     elects to have subsection (b) or (c) apply--

                (A) In general.--The individual may petition
          the Tax Court (and the Tax Court shall have
          jurisdiction) to determine the appropriate relief
          available to the individual under this section
          * * *
                                - 52 -

     In 2001, Congress amended section 6015(e)(1), effective on

December 21, 2000 (2001 amendment).      Consolidated Appropriations

Act, 2001, Pub. L. 106-554, app. G, sec. 313, 114 Stat. 2763A-641

(2000).   As a result, section 6015(e)(1) currently provides, in

pertinent part,

          SEC. 6015(e).    Petition for Review by Tax Court.--

                (1) In general.--In the case of an individual
           against whom a deficiency has been asserted and
           who elects to have subsection (b) or (c) apply--

                       (A) In general.--In addition to any
                  other remedy provided by law, the individual
                  may petition the Tax Court (and the Tax Court
                  shall have jurisdiction) to determine the
                  appropriate relief available to the
                  individual under this section * * *

     The Court’s Opinion concludes that we do not have

jurisdiction because petitioner is not an individual against whom

a deficiency has been asserted.    Court op. p. 17.   The Court’s

Opinion explains that there is no deficiency because petitioner

reported the additional tax liability attributable to the

embezzlement income on an amended return, and an amount reported

on an amended return must be treated as an amount shown by the

taxpayer upon his return in calculating the amount of a

deficiency under section 6211(a).    See sec. 301.6211-1(a),

Proced. & Admin. Regs.

     In reaching its conclusion, the Court relies upon the

opinions of the Court of Appeals for the Ninth Circuit and the
                              - 53 -

Court of Appeals for the Eighth Circuit in Commissioner v. Ewing,

439 F.3d 1009 (9th Cir. 2006), revg. Ewing v. Commissioner, 118
T.C. 494 (2002) (Ewing I) and vacating 122 T.C. 32 (2004), and

Bartman v. Commissioner, 446 F.3d 785 (8th Cir. 2006), affg. in

part and revg. in part T.C. Memo. 2004-93.   Both the Court of

Appeals for the Ninth Circuit and the Court of Appeals for the

Eighth Circuit concluded that the language added to section

6015(e)(1) by the 2001 amendment was clear and unambiguous and

that the 2001 amendment limited our jurisdiction in section

6015(f) cases to those cases in which a deficiency has been

asserted.   However, the Court of Appeals for the Eighth Circuit

in Bartman appears to have equated the language “against whom a

deficiency has been asserted” to a requirement that a section

6015(f) case must arise from a deficiency determination by the

Commissioner.   See Bartman v. Commissioner, supra at 787 (Tax

Court has no jurisdiction over a section 6015 petitioner “where

no deficiency was determined by the IRS”).

     The language that Congress chose to add to section

6015(e)(1) in 2001 stops far short of requiring that the

Commissioner must actually have determined a deficiency.   The

determination of a deficiency is a technical concept that refers

to the action taken by the Commissioner after he evaluates a

taxpayer’s tax situation and finally concludes that the taxpayer

erred either in making a return that understated his tax
                              - 54 -

liability or in failing to make a return at all.   The

Commissioner “determines” a deficiency when he finally concludes

that the taxpayer has understated his tax liability and reflects

that determination in a notice of deficiency.   See sec. 6212.

     Before the Commissioner issues a notice of deficiency, an

extensive administrative examination or “audit” often occurs.     It

begins when the Internal Revenue Service (the Service) selects a

taxpayer (in the case of a failure to file) or a taxpayer’s

return for examination and notifies the taxpayer of the

examination.   At that point, the Service has usually taken no

position regarding the possible existence of a deficiency.    The

Service typically will take no position regarding the existence

of a deficiency until the examination has been completed.

     If the Service concludes that there is an understatement of

tax on a taxpayer’s return, it will usually issue a preliminary

report, commonly referred to as the 30-day letter.   The 30-day

letter advises the taxpayer that the Service believes adjustments

are necessary to the taxpayer’s return and provides the taxpayer

with a listing of the adjustments and a calculation of the

taxpayer’s correct income tax liability.   The 30-day letter will

also state the amount of the understatement that the Service

contends the taxpayer has made, and it will calculate the
                              - 55 -

deficiency and any additions to tax or penalties for which the

Service alleges the taxpayer is liable.

     The 30-day letter gives the taxpayer an opportunity to

dispute the Service’s asserted tax deficiency administratively

and to contest the proposed imposition of any addition to tax or

penalty.   The Commissioner usually will issue a notice of

deficiency after the administrative appeal process has been

completed and the case is unagreed, or after the time limit for

pursuing an administrative appeal has expired without taxpayer

action, or if the expiration of the period of limitations for

assessment is about to expire.   A taxpayer who agrees to the

proposed deficiency or who voluntarily files an amended return

reflecting the proposed deficiency ordinarily does not receive a

notice of deficiency.

     With this background in mind, we must turn to the actual

language of section 6015(e)(1) as amended.   Although Congress is

well aware of the words it has used in other sections of the

Internal Revenue Code (the Code) to reflect that the Commissioner

has determined a deficiency and issued a notice of deficiency,

see sec. 6212(a), the words used by Congress in section

6015(e)(1) as amended do not contain any reference to a

determination of a deficiency by the Commissioner.   Section

6015(e)(1) refers only to “an individual against whom a

deficiency has been asserted”.   It does not require that the
                              - 56 -

Commissioner (or anyone else for that matter) must actually have

determined a deficiency.   The pertinent language of section

6015(e)(1) as amended requires only that a deficiency must have

been asserted by someone, but it does not specify by whom or how

or when.

     Because section 6015(e) as amended does not use the magic

words “determine a deficiency” or specify that the deficiency

must actually be asserted by the Commissioner, section 6015(e)(1)

as amended screams out for interpretation.   If Congress had

intended to limit the right to petition this Court in section

6015 cases only to those taxpayers who had received a notice of

deficiency, it is beyond debate that Congress knew how to say so

clearly and unequivocally.   The fact that Congress did not refer

to “an individual against whom a deficiency has been determined”

or to “an individual against whom the Commissioner has determined

a deficiency” is compelling evidence that Congress did not

intend, when it amended section 6015(e)(1), to limit the right to

petition this Court in section 6015 cases to those taxpayers to

whom the Commissioner had mailed a notice of deficiency.

     This case illustrates why recourse to the legislative

history is warranted now and was warranted in Ewing I.

Petitioner filed a joint return for 1999 with his wife.    On that

return, there is an understatement of tax attributable to the

erroneous items (unreported embezzlement income) of petitioner’s
                               - 57 -

wife.    Petitioner discovered the understatement after the joint

return was filed.    On the advice of counsel, petitioner and his

wife filed an amended return for 1999 that reported the

previously unreported embezzlement income of petitioner’s wife

and calculated an additional income tax liability attributable to

the previously unreported embezzlement income.    That additional

tax liability was not paid when petitioner and his wife filed the

amended return, nor has it been paid to date.

     Although respondent was under no legal obligation to do so,

respondent processed the amended return1 and, without issuing a

notice of deficiency, assessed2 the additional tax liability

reported on the amended return.    Subsequently, petitioner

submitted a second Form 8857, Request for Innocent Spouse Relief,

which respondent denied.3    Petitioner then filed a petition in

this Court seeking a review of respondent’s determination.     It is

our jurisdiction over this petition that the Court’s Opinion

concludes is nonexistent.


     1
        See, e.g., Badaracco v. Commissioner, 464 U.S. 386 (1984).
     2
      Assessment is a technical term in the tax field. It is
generally used to describe the formal act of recording on the
records of the Internal Revenue Service a tax liability that has
been reported on a tax return, sec. 6201(a)(1), or that
otherwise has become final and/or assessable, sec. 6213(b), (c),
and (d). See sec. 6203.
     3
      Petitioner filed his initial Form 8857 when he filed his
amended return. However, respondent did not process that
request. A copy of the initial Form 8857 is not in the record.
                                - 58 -

     In order to apply section 6015(e)(1) to these facts, we must

first decide what the term “asserted” means.     Section 6015(e)(1)

does not contain any definition, so, in accordance with accepted

principles of statutory construction, we apply the commonly

accepted definition.    See, e.g., Muscarello v. United States, 524
U.S. 125, 127-132 (1998); Nw. Forest Res. Council v. Glickman, 82
F.3d 825, 833 (9th Cir. 1996); Keene v. Commissioner, 121 T.C. 8,

14 (2003).   In Webster’s Third New International Dictionary, the

word “assert” means “to state or affirm positively, assuredly,

plainly or strongly” or, alternatively, “to demonstrate the

existence of”.   Webster’s Third New International Dictionary 131

(1993).   In Merriam Webster’s Collegiate Dictionary, the word

“assert” means “to state or declare positively and often

forcefully or aggressively” or, alternatively, “to demonstrate

the existence of”.     Merriam Webster’s Collegiate Dictionary 69

(10th ed. 1997).

     In order to apply section 6015(e)(1) to these facts, we must

also understand the term “deficiency”.     The term is not defined

in section 6015.   However, it is defined in section 6211(a).

Section 6211(a) provides:

          (a) In General.--For purposes of this title in the
     case of income, estate, and gift taxes imposed by
     subtitles A and B and excise taxes imposed by chapters
     41, 42, 43, and 44 the term “deficiency” means the
     amount by which the tax imposed by subtitle A or B, or
     chapter 41, 42, 43, or 44 exceeds the excess of--
                                - 59 -

               (1) the sum of

                    (A) the amount shown as the tax by
               the taxpayer upon his return, if a
               return was made by the taxpayer and an
               amount was shown as the tax by the
               taxpayer thereon, plus

                    (B) the amounts previously assessed
               (or collected without assessment) as a
               deficiency, over--

               (2) the amount of rebates as defined in
          subsection (b)(2), made.

Essentially, a deficiency, as defined in section 6211(a), is the

number remaining after the amount of tax shown on a taxpayer’s

return plus any amounts previously assessed as deficiencies

(minus refunds) is subtracted from the taxpayer’s correct tax

liability.

     In order to ascertain whether a deficiency within the

meaning of section 6211 has been asserted, we must analyze

whether section 6211 requires us to examine the petitioner’s

original return or his amended return.   The Court’s Opinion did

not make this analysis.   Instead, the Court’s Opinion, apparently

relying on section 301.6211-1(a), Proced. & Admin. Regs.,

concluded that a deficiency must be calculated with reference to

the amended return.

     I believe that, if an analysis had been performed, it would

have supported a conclusion that the references to “return” in

sections 6211 and 6015 are to the taxpayer’s original return and
                                - 60 -

not to an amended return.     An amended return is a document of

uncertain status under the Internal Revenue Code.     There is no

statutory requirement to file an amended return in the Code.       See

Badaracco v. Commissioner, 464 U.S. 386 (1984).     There is no

regulatory or administrative requirement promulgated by the

Commissioner requiring a taxpayer to file an amended return.       See

id.   In fact, the Commissioner is not required to accept and

process an amended return.     See, e.g., Dover Corp. & Subs. v.

Commissioner, 148 F.3d 70, 72-73 (2d Cir. 1998), affg. T.C. Memo.

1997-339 and T.C. Memo. 1997-340; Koch v. Alexander, 561 F.2d
1115, 1117 (4th Cir. 1977); Miskovsky v. United States, 414 F.2d
954 (3d Cir. 1969).     The Commissioner will process an amended

return only when he chooses to do so.     As the Court of Appeals

for the Fourth Circuit stated in Koch v. Alexander, supra at

1117:

           There is simply no statutory provision authorizing
      the filing of amended tax returns, and while the IRS
      has, as a matter of internal administration, recognized
      and accepted such returns for limited purposes, their
      treatment has not been elevated beyond a matter of
      internal agency discretion. [Fn. ref. omitted.]

      There are many instances in which the Federal courts have

examined provisions of the Code and determined that a statutory

reference to “return” is to the taxpayer’s original return.       In

Badaracco v. Commissioner, supra at 393, the United States

Supreme Court stated:
                             - 61 -

     Indeed, as this Court recently has noted, Hillsboro
     National Bank v. Commissioner, 460 U.S. 370, 378-380,
     n.10 (1983), the Internal Revenue Code does not
     explicitly provide either for a taxpayer’s filing, or
     for the Commissioner’s acceptance, of an amended
     return; instead, an amended return is a creature of
     administrative origin and grace. Thus, when Congress
     provided for assessment at any time in the case of a
     false and fraudulent “return,” it plainly included by
     this language a false or fraudulent original return.
     In this connection, we note that until the decision of
     the Tenth Circuit in Dowell v. Commissioner, 614 F.2d
1263 (1980), cert. pending, No. 82-1873, courts
     consistently had held that the operation of §6501 and
     its predecessors turned on the nature of the taxpayer’s
     original, and not his amended, return.8
          8
           The significance of the original, and not the
     amended, return has been stressed in other, but
     related, contexts. It thus has been held consistently
     that the filing of an amended return in a nonfraudulent
     situation does not serve to extend the period within
     which the Commissioner may assess a deficiency. See,
     e.g., Zellerbach Paper Co. v. Helvering, 293 U.S. 172
     (1934); National Paper Products Co. v. Helvering, 293
U.S. 183 (1934); National Refining Co. v. Commissioner,
     1 B.T.A. 236 (1924). It also has been held that the
     filing of an amended return does not serve to reduce
     the period within which the Commissioner may assess
     taxes where the original return omitted enough income
     to trigger the operation of the extended limitations
     period provided by §6501(e) or its predecessors. See,
     e.g., Houston v. Commissioner, 38 T.C. 486 (1962);
     Goldring v. Commissioner, 20 T.C. 79 (1953). And the
     period of limitations for filing a refund claim under
     the predecessor of §6511(a) begins to run on the filing
     of the original, not the amended, return. Kaltreider
     Construction, Inc. v. United States, 303 F.2d 366, 368
     (CA3), cert. denied, 371 U.S. 877 (1962).

     The undisputed facts of this case establish that (1)

petitioner’s original return understated his and his wife’s

income tax liability for 1999, and (2) there was a deficiency in

income tax for 1999 resulting from that understatement.   Given
                                - 62 -

the commonly accepted definition of the term “assert”, I contend

that it is also clear that (1) petitioner and his wife “asserted”

the deficiency on their amended 1999 return, and (2) respondent

“asserted” the same deficiency when he assessed the additional

tax liability reported on petitioner’s amended 1999 return.   If

one concludes, however, that the language of section 6015(e)(1)

is not clear because it is susceptible of more than one

interpretation as outlined above, then recourse to the

legislative history of section 6015(e)(1) as amended is

warranted.

     In Ewing I, we reviewed the legislative history of the 2001

amendment to section 6015(e).    After quoting pertinent language

in the conference report accompanying the Consolidated

Appropriations Act, 2001, see H. Conf. Rept. 106-1033, at 1023

(2000), we concluded as follows:

     The conference report indicates that the language
     “against whom a deficiency has been asserted” was
     inserted into section 6015(e) to clarify the proper
     time for making a request to the Commissioner for
     relief from joint and several liability for tax that
     may have been underreported on the return. Congress
     wanted to prevent taxpayers from submitting premature
     requests to the Commissioner for relief from potential
     deficiencies before the Commissioner had asserted that
     additional taxes were owed. Congress also wanted to
     make it clear that a taxpayer does not have to wait
     until after an assessment has been made before
     submitting a request to the Commissioner for relief
     under section 6015 * * * [Ewing v. Commissioner, 118
T.C. 505.]
                             - 63 -

I contend that, in Ewing I, we properly relied on the legislative

history to interpret whether petitioner was “an individual

against whom a deficiency has been asserted” because the language

does not support a conclusion that a deficiency must actually

have been determined before a taxpayer may seek relief under

section 6015, and interpretation is necessary to ascertain the

meaning of section 6015(e)(1) as amended.   I also contend that

the legislative history makes it clear that the assessment of tax

is one way, but not the only way, in which a deficiency may be

asserted.4




     4
      The Commissioner’s own regulations also are consistent with
the legislative history. After sec. 6015(e) was amended in 2001,
the Commissioner promulgated sec. 1.6015-5(b)(5), Income Tax
Regs., entitled “Time and manner for requesting relief”:

          (5) Premature requests for relief.--The Internal
     Revenue Service will not consider premature claims for
     relief under §1.6015-2, 1.6015-3, or 1.6015-4. A
     premature claim is a claim for relief that is filed for
     a tax year prior to the receipt of a notification of an
     audit or a letter or notice from the IRS indicating
     that there may be an outstanding liability with regard
     to that year. Such notices or letters do not include
     notices issued pursuant to section 6223 relating to
     TEFRA partnership proceedings. A premature claim is
     not considered an election or request under §1.6015-
     1(h)(5). [Emphasis added.]
                             - 64 -

     Because I believe we properly concluded in Ewing I that

section 6015(e)(1) as amended is ambiguous and that recourse to

the legislative history of the 2001 amendment was appropriate, I

respectfully dissent.

     COHEN and SWIFT, JJ., agree with this dissenting opinion.